
	
		I
		112th CONGRESS
		1st Session
		H. R. 3053
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Ms. Lee of California
			 (for herself, Mrs. Christensen,
			 Mr. Hinchey,
			 Mr. Cohen,
			 Mr. Serrano,
			 Mr. Clarke of Michigan,
			 Ms. Woolsey,
			 Mr. Rangel,
			 Ms. Norton,
			 Mr. Jackson of Illinois,
			 Mr. Sablan,
			 Mr. Grijalva, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Energy and Commerce and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate discrimination in the law for those who have
		  tested positive for HIV, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal Existing Policies that
			 Encourage and Allow Legal HIV Discrimination Act, the
			 REPEAL HIV Discrimination
			 Act, or the REPEAL Act.
		2.Definitions
			(a)HIV and
			 HIV/AIDSThe terms HIV and HIV/AIDS
			 have the meanings given to such terms in section 2689 of the Public Health
			 Service Act (42 U.S.C. 300ff–88).
			(b)StateThe
			 term State includes the District of Columbia, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United
			 States Virgin Islands.
			3.FindingsThe Congress makes the following
			 findings:
			(1)At present, 34
			 States and 2 U.S. territories have criminal statutes based on
			 exposure to HIV. Most of these laws were adopted before the
			 availability of effective antiretroviral treatment for HIV/AIDS.
			(2)According to the
			 Centers for Disease Control and Prevention (CDC), HIV cannot reproduce outside
			 the human body. HIV is not spread by air or water, insects, saliva, tears,
			 sweat, casual contact (like shaking hands or sharing dishes), or
			 kissing.
			(3)HIV is primarily
			 transmitted between persons neither of whom is aware that one is infected with
			 HIV. Epidemiologically important routes of transmission are unprotected vaginal
			 or anal sexual contact. HIV can also be transmitted via some types of oral sex
			 and also via blood transfusions, although transmission via these routes is not
			 common in the United States.
			(4)Prosecutions for
			 exposure, nondisclosure, and/or transmission of HIV have
			 occurred in at least 39 States under general assault or homicide laws and/or
			 HIV-specific laws.
			(5)The Ryan White
			 Comprehensive AIDS Emergency Act of 1990 (CARE Act) mandated that States prove
			 the adequacy of their laws for criminal prosecution of intentional
			 transmission of HIV before they could receive Federal funding for
			 HIV/AIDS prevention.
			(6)By 1993,
			 approximately half the States had HIV-specific criminal legislation. Most of
			 these felony laws do not require that HIV transmission actually occur for a
			 person to be charged and convicted. Being unaware of one’s HIV status is the
			 primary defense to prosecution under State criminal laws, because almost all
			 statutes that criminalize exposure to HIV do so only if the accused individual,
			 prior to the time of exposure, has been tested and informed that he or she is
			 infected with HIV.
			(7)Over the past 3
			 decades, scientists have learned much about HIV, its transmission, and the
			 treatment of those who become infected with it. State and Federal law does not
			 currently reflect the medical advances and discoveries made with regards to
			 HIV/AIDS.
			(8)Many people living
			 with HIV have been given sentences of 10 to 30 years even in the absence of HIV
			 transmission, despite CDC acknowledgment and other scientific resources
			 concluding that intentional HIV transmission is rare.
			(9)In most States, any sexual
			 exposure—regardless of whether protection is used, if there is no deliberate
			 intent to transmit HIV, or without assessment of risk—is subject to the same
			 punishment as actual transmission.
			(10)According to the
			 CDC, correct and consistent male or female condom use greatly reduces the risk
			 of HIV transmission. Nonetheless, most State HIV-specific laws and prosecutions
			 do not treat the use of a condom during sexual intercourse as a mitigating
			 factor or evidence that the defendant did not intend to transmit HIV.
			(11)In addition,
			 criminal laws and prosecutions do not take into account the positive effects of
			 consistently taking antiretroviral medication, which can lower viral load to
			 undetectable levels and further reduce the risks of transmitting the
			 virus.
			(12)Although HIV/AIDS
			 currently is viewed as a chronic, treatable medical condition, people living
			 with HIV have been charged under aggravated assault, attempted murder, and even
			 bioterrorism statutes because prosecutors, courts, and legislators continue to
			 view and characterize the blood, semen, and saliva of people living with HIV as
			 a deadly weapon.
			(13)Studies amply
			 demonstrate that HIV-specific laws do not influence the behavior of people
			 living with or at risk of HIV in those States where these laws exist.
			 Furthermore, placing legal responsibility for preventing the transmission of
			 HIV and other pathogens exclusively on people diagnosed with HIV undermines the
			 public health message that all people should practice behaviors that protect
			 themselves and their partners from HIV and other sexually transmitted
			 diseases.
			(14)Approximately 13 States mandate that all
			 those who are aware that they have HIV must disclose their HIV status to
			 partners, despite CDC prevention guidelines that encourage States to devise
			 partner notification services that are voluntary, confidential, and conducted
			 in a collegial and cooperative manner and are sensitive to potential
			 consequences of notification. Such consequences can include damage to
			 relationships, loss of housing and potential violence.
			(15)Often, the
			 identity of an individual accused of violating any of these HIV-specific
			 restrictions is broadcast through media reports, potentially destroying
			 employment opportunities and relationships and violating the person’s right to
			 privacy.
			(16)In some States,
			 individuals who are convicted under an HIV-specific statute are forced to
			 register as sex offenders, destroying their employability and fracturing family
			 relationships, even in cases where no actual HIV transmission occurred.
			(17)The United
			 Nations, including the Joint United Nations Programme on HIV/AIDS (UNAIDS),
			 urges governments to limit criminalization to cases of intentional
			 transmission. Such requirement indicates a situation where a person knows his
			 or her HIV-positive status, acts with the intention to transmit HIV, and does
			 in fact transmit it. UNAIDS also recommends that criminal law should
			 not be applied to cases where there is no significant risk of
			 transmission.
			(18)The Global Commission on HIV and the Law
			 was launched in June 2010 to examine laws and practices that criminalize people
			 living with and vulnerable to HIV and to develop evidence-based recommendations
			 for effective HIV responses that promote and protect human rights.
			(19)The National
			 Alliance of State and Territorial AIDS Directors released a statement in
			 February 2011 saying that HIV criminalization undercuts our most basic
			 HIV prevention and sexual health messages, and breeds ignorance, fear and
			 discrimination against people living with HIV. NASTAD further
			 supports efforts to examine and support level-headed, proven public
			 health approaches that end punitive laws that single out HIV over other STDs
			 and that impose penalties for alleged nondisclosure, exposure and transmission
			 that are severely disproportionate to the actual resulting harm.
			(20)In 2010, the
			 President released a National HIV/AIDS Strategy (NHAS), which addressed
			 HIV-specific criminal laws, stating: [W]hile we understand the intent
			 behind [these] laws, they may not have the desired effect and they may make
			 people less willing to disclose their status by making people feel at even
			 greater risk of discrimination. In some cases, it may be appropriate for
			 legislators to reconsider whether existing laws continue to further the public
			 interest and public health. In many instances, the continued existence and
			 enforcement of these types of laws run counter to scientific evidence about
			 routes of HIV transmission and may undermine the public health goals of
			 promoting HIV screening and treatment..
			(21)The NHAS also
			 states that State legislatures should consider reviewing HIV-specific criminal
			 statutes to ensure that they are consistent with current knowledge of HIV
			 transmission and support public health approaches to preventing and treating
			 HIV.
			4.Sense of Congress
			 regarding laws or regulations directed at people living with
			 HIV/AIDSIt is the sense of
			 Congress that Federal and State laws, policies, and regulations regarding
			 people living with HIV/AIDS—
			(1)should not place
			 unique or additional burdens on such individuals solely as a result of their
			 HIV status; and
			(2)should instead
			 demonstrate a public health-oriented, evidence-based, medically accurate, and
			 contemporary understanding of—
				(A)the multiple
			 factors that lead to HIV transmission;
				(B)the relative risk
			 of HIV transmission routes;
				(C)the current health
			 implications of living with HIV;
				(D)the associated
			 benefits of treatment and support services for people living with HIV;
			 and
				(E)the impact of
			 punitive HIV-specific laws and policies on public health, on people living with
			 or affected by HIV, and on their families and communities.
				5.Review of Federal
			 and State laws
			(a)Review of
			 federal and state laws
				(1)In
			 generalNo later than 90 days after the date of the enactment of
			 this Act, the Attorney General, the Secretary of Health and Human Services, and
			 the Secretary of Defense acting jointly (in this subsection and subsection (b)
			 referred to as the designated officials) shall initiate a
			 national review of Federal and State laws, policies, regulations, and judicial
			 precedents and decisions regarding criminal and related civil commitment cases
			 involving people living with HIV/AIDS, including in regards to the Uniform Code
			 of Military Justice.
				(2)ConsultationIn
			 carrying out the review under paragraph (1), the designated officials shall
			 ensure diverse participation and consultation from each State, including
			 with—
					(A)State attorneys
			 general (or their representatives);
					(B)State public
			 health officials (or their representatives);
					(C)State judicial and
			 court system officers, including judges, district attorneys, prosecutors,
			 defense attorneys, law enforcement, and correctional officers;
					(D)members of the
			 United States Armed Forces, including members of other Federal services subject
			 to the Uniform Code of Military Justice;
					(E)people living with
			 HIV/AIDS, particularly those who have been subject to HIV-related prosecution
			 or who are from communities whose members have been disproportionately subject
			 to HIV-specific arrests and prosecutions;
					(F)legal advocacy and
			 HIV/AIDS service organizations that work with people living with
			 HIV/AIDS;
					(G)nongovernmental
			 health organizations that work on behalf of people living with HIV/AIDS;
			 and
					(H)trade
			 organizations or associations representing persons or entities described in
			 subparagraphs (A) through (G).
					(3)Relation to
			 other reviewsIn carrying out the review under paragraph (1), the
			 designated officials may utilize other existing reviews of criminal and related
			 civil commitment cases involving people living with HIV/AIDS, including any
			 such review conducted by any Federal or State agency or any public health,
			 legal advocacy, or trade organization or association if the designated
			 officials determine that such reviews were conducted in accordance with the
			 principles set forth in section 4.
				(b)ReportNo
			 later than 180 days after initiating the review required by subsection (a), the
			 Attorney General shall transmit to the Congress and make publicly available a
			 report containing the results of the review, which includes the
			 following:
				(1)For each State and
			 for the Uniform Code of Military Justice, a summary of the relevant laws,
			 policies, regulations, and judicial precedents and decisions regarding criminal
			 cases involving people living with HIV/AIDS, including, if applicable, the
			 following:
					(A)A determination of
			 whether such laws, policies, regulations, and judicial precedents and decisions
			 place any unique or additional burdens upon people living with HIV/AIDS.
					(B)A determination of
			 whether such laws, policies, regulations, and judicial precedents and decisions
			 demonstrate a public health-oriented, evidence-based, medically accurate, and
			 contemporary understanding of—
						(i)the
			 multiple factors that lead to HIV transmission;
						(ii)the
			 relative risk of HIV transmission routes;
						(iii)the current
			 health implications of living with HIV;
						(iv)the
			 associated benefits of treatment and support services for people living with
			 HIV; and
						(v)the
			 impact of punitive HIV-specific laws and policies on public health, on people
			 living with or affected by HIV, and on their families and communities.
						(C)An analysis of the
			 public health and legal implications of such laws, policies, regulations, and
			 judicial precedents, including an analysis of the consequences of having a
			 similar penal scheme applied to comparable situations involving other
			 communicable diseases.
					(D)An analysis of the
			 proportionality of punishments imposed under HIV-specific laws, policies,
			 regulations, and judicial precedents, taking into consideration penalties
			 attached to violation of State laws against similar degrees of endangerment or
			 harm, such as driving while intoxicated (DWI) or transmission of other
			 communicable diseases, or more serious harms, such as vehicular manslaughter
			 offenses.
					(2)An analysis of
			 common elements shared between State laws, policies, regulations, and judicial
			 precedents.
				(3)A
			 set of best practice recommendations directed to State governments, including
			 State attorneys general, public health officials, and judicial officers, in
			 order to ensure that laws, policies, regulations, and judicial precedents
			 regarding people living with HIV/AIDS are in accordance with the principles set
			 forth in section 4.
				(4)Recommendations
			 for adjustments to the Uniform Code of Military Justice, as may be necessary,
			 in order to ensure that laws, policies, regulations, and judicial precedents
			 regarding people living with HIV/AIDS are in accordance with the principles set
			 forth in section 4.
				(c)GuidanceWithin
			 90 days of the release of the report required by subsection (b), the Attorney
			 General and the Secretary of Health and Human Services, acting jointly, shall
			 develop and publicly release updated guidance for States based on the set of
			 best practice recommendations required by subsection (b)(3) in order to assist
			 States dealing with criminal and related civil commitment cases regarding
			 people living with HIV/AIDS.
			(d)Monitoring and
			 evaluation systemWithin 60 days of the release of the guidance
			 required by subsection (c), the Attorney General and the Secretary of Health
			 and Human Services, acting jointly, shall establish an integrated monitoring
			 and evaluation system which includes, where appropriate, objective and
			 quantifiable performance goals and indicators to measure progress towards
			 statewide implementation in each State of the best practice recommendations
			 required in subsection (b)(3), including to monitor, track, and evaluate the
			 effectiveness of assistance provided pursuant to section 6.
			(e)Adjustments to
			 federal laws, policies, or regulationsWithin 90 days of the
			 release of the report required by subsection (b), the Attorney General, the
			 Secretary of Health and Human Services, and the Secretary of Defense, acting
			 jointly, shall develop and transmit to the President and the Congress, and make
			 publicly available, such proposals as may be necessary to implement adjustments
			 to Federal laws, policies, or regulations, including to the Uniform Code of
			 Military Justice, based on the recommendations required by subsection (b)(4),
			 either through executive order or through changes to statutory law.
			(f)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary for the purpose of carrying
			 out this section. Amounts authorized to be appropriated by the preceding
			 sentence are in addition to amounts otherwise authorized to be appropriated for
			 such purpose.
				(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) are authorized to remain available until
			 expended.
				6.Authorization to
			 provide grants
			(a)Grants by
			 Attorney General
				(1)In
			 generalThe Attorney General may provide assistance to eligible
			 State and local entities and eligible nongovernmental organizations for the
			 purpose of incorporating the best practice recommendations developed under
			 section 5(b)(3) within relevant State laws, policies, regulations, and judicial
			 decisions regarding people living with HIV/AIDS.
				(2)Authorized
			 activitiesThe assistance authorized by paragraph (1) may
			 include—
					(A)direct technical
			 assistance to eligible State and local entities in order to develop,
			 disseminate, or implement State laws, policies, regulations, or judicial
			 decisions that conform with the best practice recommendations developed under
			 section 5(b)(3);
					(B)direct technical
			 assistance to eligible nongovernmental organizations in order to provide
			 education and training, including through classes, conferences, meetings, and
			 other educational activities, to eligible State and local entities; and
					(C)subcontracting
			 authority to allow eligible State and local entities and eligible
			 nongovernmental organizations to seek technical assistance from legal and
			 public health experts with a demonstrated understanding of the principles
			 underlying the best practice recommendations developed under section
			 5(b)(3).
					(b)Grants by
			 Secretary of HHS
				(1)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention, may
			 provide assistance to State and local public health departments and eligible
			 nongovernmental organizations for the purpose of supporting eligible State and
			 local entities to incorporate the best practice recommendations developed under
			 section 5(b)(3) within relevant State laws, policies, regulations, and judicial
			 decisions regarding people living with HIV/AIDS.
				(2)Authorized
			 activitiesThe assistance authorized by paragraph (1) may
			 include—
					(A)direct technical
			 assistance to State and local public health departments in order to support the
			 development, dissemination, or implementation of State laws, policies,
			 regulations, or judicial decisions that conform with the set of best practice
			 recommendations developed under section 5(b)(3);
					(B)direct technical
			 assistance to eligible nongovernmental organizations in order to provide
			 education and training, including through classes, conferences, meetings, and
			 other educational activities, to State and local public health departments;
			 and
					(C)subcontracting
			 authority to allow State and local public health departments and eligible
			 nongovernmental organizations to seek technical assistance from legal and
			 public health experts with a demonstrated understanding of the principles
			 underlying the best practice recommendations developed under section
			 5(b)(3).
					(c)LimitationAs
			 a condition of receiving assistance through this section, eligible State and
			 local entities, State and local public health departments, and eligible
			 nongovernmental organizations shall agree—
				(1)not to place any
			 unique or additional burdens on people living with HIV/AIDS solely as a result
			 of their HIV status; and
				(2)that if the
			 entity, department, or organization promulgates any laws, policies,
			 regulations, or judicial decisions regarding people living with HIV/AIDS, such
			 actions shall demonstrate a public health-oriented, evidence-based, medically
			 accurate, and contemporary understanding of—
					(A)the multiple
			 factors that lead to HIV transmission;
					(B)the relative risk
			 of HIV transmission routes;
					(C)the current health
			 implications of living with HIV;
					(D)the associated
			 benefits of treatment and support services for people living with HIV;
			 and
					(E)the impact of
			 punitive HIV-specific laws and policies on public health, on people living with
			 or affected by HIV, and on their families and communities.
					(d)ReportNo
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Attorney General and the Secretary of Health and Human
			 Services, acting jointly, shall transmit to Congress and make publicly
			 available a report describing, for each State, the impact and effectiveness of
			 the assistance provided through this Act. Each such report shall
			 include—
				(1)a
			 detailed description of the progress each State has made, if any, in
			 implementing the best practice recommendations developed under section 5(b)(3)
			 as a result of the assistance provided under this section, and based on the
			 performance goals and indicators established as part of the monitoring and
			 evaluation system in section (5)(d);
				(2)a
			 brief summary of any outreach efforts undertaken during the prior year by the
			 Attorney General and the Secretary of Health and Human Services to encourage
			 States to seek assistance under this section in order to implement the best
			 practice recommendations developed under section 5(b)(3);
				(3)a
			 summary of how assistance provided through this section is being utilized by
			 eligible State and local entities, State and local public health departments,
			 and eligible nongovernmental organizations and, if applicable, any contractors,
			 including with respect to nongovernmental organizations, the type of technical
			 assistance provided, and an evaluation of the impact of such assistance on
			 eligible State and local entities; and
				(4)a
			 summary and description of eligible State and local entities, State and local
			 public health departments, and eligible nongovernmental organizations receiving
			 assistance through this section, including if applicable, a summary and
			 description of any contractors selected to assist in implementing such
			 assistance.
				(e)DefinitionsFor
			 the purposes of this section:
				(1)Eligible state
			 and local entitiesThe term eligible State and local
			 entities means the relevant individuals, offices, or organizations that
			 directly participate in the development, dissemination, or implementation of
			 State laws, policies, regulations, or judicial decisions, including—
					(A)State governments,
			 including State attorneys general, State departments of justice, and State
			 National Guards, or their equivalents;
					(B)State judicial and
			 court systems, including trial courts, appellate courts, State supreme courts
			 and courts of appeal, and State correctional facilities, or their equivalents;
			 and
					(C)local governments,
			 including city and county governments, district attorneys, and local law
			 enforcement departments, or their equivalents.
					(2)State and local
			 public health departmentsThe term State and local public
			 health departments means the following:
					(A)State public
			 health departments, or their equivalents, including the chief officer of such
			 departments and infectious disease and communicable disease specialists within
			 such departments.
					(B)Local public
			 health departments, or their equivalents, including city and county public
			 health departments, the chief officer of such departments, and infectious
			 disease and communicable disease specialists within such departments.
					(C)Public health
			 departments or officials, or their equivalents, within State or local
			 correctional facilities.
					(D)Public health
			 departments or officials, or their equivalents, within State National
			 Guards.
					(E)Any other
			 recognized State or local public health organization or entity charged with
			 carrying out official State or local public health duties.
					(3)Eligible
			 nongovernmental organizationsThe term eligible
			 nongovernmental organizations means the following:
					(A)Nongovernmental
			 organizations, including trade organizations or associations that
			 represent—
						(i)State attorneys
			 general, or their equivalents;
						(ii)State public
			 health officials, or their equivalents;
						(iii)State judicial
			 and court officers, including judges, district attorneys, prosecutors, defense
			 attorneys, law enforcement, and correctional officers;
						(iv)State National
			 Guards;
						(v)people living with
			 HIV/AIDS;
						(vi)legal advocacy
			 and HIV/AIDS service organizations that work with people living with HIV/AIDS;
			 and
						(vii)nongovernmental
			 health organizations that work on behalf of people living with HIV/AIDS.
						(B)Nongovernmental organizations, including
			 trade organizations or associations that demonstrate a public health oriented,
			 evidence-based, medically accurate, and contemporary understanding of—
						(i)the
			 multiple factors that lead to HIV transmission;
						(ii)the
			 relative risk of HIV transmission routes;
						(iii)the current
			 health implications of living with HIV;
						(iv)the
			 associated benefits of treatment and support services for people living with
			 HIV; and
						(v)the
			 impact of punitive HIV-specific laws and policies on public health, on people
			 living with or affected by HIV, and on their families and communities.
						(f)Authorization of
			 appropriations
				(1)In
			 generalIn addition to amounts otherwise made available, there
			 are authorized to be appropriated to the Attorney General and the Secretary of
			 Health and Human Services such sums as may be necessary to carry out this
			 section for each of the fiscal years 2012 through 2016.
				(2)Availability of
			 fundsAmounts appropriated pursuant to the authorizations of
			 appropriations in paragraphs (1) and (2) are authorized to remain available
			 until expended.
				
